DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species B in the reply filed on 09/30/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claim 14 is vague and renders the claim indefinite. It is unclear what applicant means by reciting change of width and shape of spectral response. Clarification is requested via amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17, 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sowers, II et al. (USPN 2014/0343371).
Regarding claims 11, 21-22, Sowers, II et al. discloses a biosensor, comprising: a photoplethysmography (PPG) circuit configured to obtain spectral responses at one or more wavelengths from skin tissue of a patient ([0023]); and a processing circuit configured to: obtain a measurement of a color of blood flow using one or more of the spectral responses ([0023], [0027]); compare the measurement of the color of blood flow to a predetermined threshold ([0027], [0030], [0034]); and generate an indication of a level of white blood cells or red blood cells in blood flow based on the comparison ([0023], [0027]).
Regarding claim 12, Sowers, II et al. discloses the processing circuit is configured to: generate an indication of infection based on the level of white blood cells or red blood cells in blood flow ([0023], [0027]).
Regarding claim 13, Sowers, II et al. discloses the processing circuit is configured to: determine a pattern of the one or more of the spectral responses indicating a presence of white blood cells; and determine the level of white blood cells in 
Regarding claim 14, Sowers, II et al. discloses the processing circuit is configured to determine the pattern of the one or more of the spectral responses indicating a presence of white blood cells by determining a change in the width and shape of the spectral response due to a size of the white blood cells ([0023], [0027]).
Regarding claim 15, Sowers, II et al. discloses the processing circuit is configured to determine an increase in concentration of neutrophil white blood cells in response to the color of the blood flow and the change in the pattern of the one or more of the spectral responses ([0023], [0027]).
Regarding claim 16, Sowers, II et al. discloses the processing circuit is further configured to: obtain a temperature of the patient; determine one or more of a liver enzyme level or NO level in blood flow using the one or more of the spectral responses; and determine a type of infection using the color of the blood flow, temperature and one or more of the liver enzyme level or NO level in blood flow ([0017], [0020]).
Regarding claim 17, Sowers, II et al. discloses the type of infection includes: afebrile sepsis, febrile sepsis, hemolytic staph infection or non-hemolytic staph infection ([0023], [0027]). 
Regarding claim 23, Sowers, II et al. discloses the processing circuit is further configured to: obtain a baseline color of blood flow of the patient; determine a difference in the color of the blood flow from the baseline color of the blood flow; and determine a change in a level of white blood cells or red blood cells in blood flow using the difference in color of the blood flow from the baseline color of the blood flow ([0023],[0027]).

Regarding claim 25, Sowers, II et al. discloses the processing circuit is further configured to: determine a level of red blood cells affected by hemolysis in the blood flow using the difference in the color of the blood flow from the baseline color of the blood flow ([0023],[0027]).
Regarding claim 26, Sowers, II et al. discloses the processing circuit is further configured to: determine a measurement of a liver enzyme in the blood flow using one or more of the spectral responses; and determine a type of infection using the measurement of the liver enzyme and the color of the blood flow ([0017], [0020]).
Regarding claim 27, Sowers, II et al. discloses the processing circuit is further configured to: determine a measurement of nitric oxide (NO) in the blood flow using one or more of the spectral responses; and determine a type of infection using the measurement of NO and the color of the blood flow ([0017], [0020]).
Regarding claim 28, Sowers, II et al. discloses the processing circuit is further configured to: determine a heart rate and vasodilation using one or more of the spectral responses; and determine the type of infection using the measurement of the heart rate, vasodilation and the color of the blood flow ([0017], [0020]).
Regarding claim 29, Sowers, II et al. discloses the processing circuit is further configured to obtain the blood type of the patient by: determining a first ratio R value using a first spectral response and a second spectral response of the spectral responses, wherein the first ratio R value is determined from a ratio of alternating 
Regarding claim 30, Sowers, II et al. discloses the biosensor is implemented on a disposable patch including a visible or audible indicator of an infection ([0017], [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARJAN FARDANESH/Examiner, Art Unit 3791